Citation Nr: 1633456	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  15-00 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic back pain from injury.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from August 1954 to May 1957 and from May 1960 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which confirmed and continued a prior denial of entitlement to service connection for chronic back pain from injury.

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied service connection for chronic back pain from injury, finding that the Veteran reported a pre-service back injury at enlistment which was not shown to have worsened due to his service.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the May 2006 rating decision, i.e., medical evidence reflecting a current back disability that is possibly related to service, relates to a previously unestablished fact necessary to substantiate the claim.





CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for chronic back pain from injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§°3.156(b), 20.1103 (2015).

2.  Evidence received since the May 2006 rating decision is new and material and the claim for a lower back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §°3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim for chronic back pain from injury in a May 2006 rating decision, finding that a back injury preexisted service and was not shown to have worsened due to his service.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. §°7105(c) (West 2014); 38°C.F.R. §§ 3.156(b), 20.1103 (2015).

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO declined to reopen the claim in its March 2012 rating decision.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the May 2006 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that his current back disability was linked to an in-service injury, and VA essentially conceded the claim would be reopened by providing an examination in April 2014.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for chronic back pain from injury is granted.


REMAND

The Board finds that a remand is required prior to final adjudication of the Veteran's claim for a lower back disability.  Initially, the record includes documentation from the Social Security Administration (SSA) indicating that the Veteran was granted disability compensation as of August 1999, in part, due to degenerative disc disease.  To date, however, VA has not obtained any records from SSA pertaining to the Veteran.  In addition, the Veteran indicated during his April 2014 VA examination that he has received treatment for lower back symptoms from Munster Indiana Hospital.  Again, it appears that VA has made no attempts to obtain these records.  See 38 C.F.R. § 3.159(c) (2015) (explaining VA's duty to assist claimants in obtaining evidence).

For purposes of clarification, the Board notes that the RO's finding in the March 2012 rating decision that the Veteran's back injury was noted on his enlistment examination-and is therefore presumed to have preexisted service-is not factually supportable.  Notably, only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. §°3.04(b).  Here, although the Veteran indicated in his August 1954 report of medical history that he had a pre-service back injury, the examination report itself marked his spine as normal and did not reference any residuals.  Consequently, the presumption of soundness applies in this case.  38°U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In light of the above, the Board finds that an addendum medical opinion is needed to clarify the nature and etiology of the Veteran's symptoms.  On review, the April 2014 VA examination report merely provides a summary of documented service treatment records pertaining to the Veteran's back symptoms, but does not analyze those symptoms in conjunction with his current disability.  The examiner stated that there is "about a 54 year time gap from this exam in 2014, which does not establish a longitudinal trend.  Also, pertinent serial military exams are normal."  However, this conclusion ignores the Veteran's lay reports of chronic pain since service, as well as the SSA notation of degenerative disc disease as of August 1999.  The VA examiner's opinion likewise failed to critically engage with the specific symptoms and diagnoses rendered during service for back pain.  Consequently, the appeal must be remanded for an addendum medical opinion from an orthopedic physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the necessary consent, the AOJ should request copies of any outstanding treatment records relating to the Veteran's back condition, specifically records from Munster Indiana Hospital.  The AOJ should follow the procedures set forth in 38 C.F.R. § 3.159(c).  If any outstanding records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. §°3.159(e).

2.  Obtain relevant Social Security Administration records involving the Veteran.

3.  Send the claims folder to an orthopedic physician (other than the examiner who completed the April 2014 examination) for an addendum opinion regarding the claim for a lower back disability.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to identify all currently manifested thoracolumbar spine disorders, to include clarification and explanation as to the nature of juvenile epiphysitis and/or Schmorl's nodes noted in service and whether such abnormalities demonstrate chronic disabilities which currently exist.

For each diagnosed disorder, provide opinion on the following:

   (A) Whether such disorder clearly and unmistakably pre-existed active duty service from August 1954 to May 1957?

   (i) If so, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service from August 1954 to May 1957 or from May 1960 to October 1961?  If there was an increase in the severity of the disorder, was such increase clearly and unmistakably due to the natural progress of the disability?

   (ii) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder is the result of the Veteran's active duty service from August 1954 to May 1957, to include the instance of back sprain due to a lifting incident in June 1955?
   
   (iii) Or, is it at least as likely as not (a 50 percent or higher probability) that such disorder is the result of the Veteran's active duty service from May 1960 to October 1961?

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's reported history of a pre-service injury, the multiple episodes of treatment for back pain in service treated with physical therapy and physical profile, post-service medical records, the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

4.  After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


